131 Ga. App. 685 (1974)
206 S.E.2d 721
TEEMS
v.
AETNA CASUALTY & SURETY COMPANY et al.
48998.
Court of Appeals of Georgia.
Submitted January 8, 1974.
Decided April 24, 1974.
Murphy & Witcher, Thomas B. Murphy, for appellant.
Howe, Howe & Sutton, D. B. Howe, Sr., for appellees.
BELL, Chief Judge.
The only issue in this workmen's compensation case is whether the finding of fact that claimant's injuries did not arise out of and in the course of claimant's *686 employment and the denial of compensation is supported by any evidence. Claimant was injured while walking from her work station to have a public health official examine a tuberculin shot administered a few days earlier. There is evidence to support the finding that the taking of this test was entirely voluntary on the part of the claimant and any other employee of this employer. It has been held that where the employee is free to use time for his own individual affairs and an injury occurs during this time the injury is not compensable as not arising out of employment. Ocean Acc. &c. Corp. v. Farr, 180 Ga. 266 (178 SE 728). Accordingly, the judgment of the superior court affirming the award of the board denying compensation must be affirmed.
Judgment affirmed. Quillian and Clark, JJ., concur.